Title: To James Madison from William Savage, 1 July 1803 (Abstract)
From: Savage, William
To: Madison, James


1 July 1803, Kingston, Jamaica. Encloses copies of his letters of 21 Jan., 5 Apr., and 13 May. Is “very Sensibly effected” by the return of his bill drawn on the State Department for $175, “particularly as all [his] Accounts & vouchers have been regularly transmitted.” Observes that he drew for the sum that was due him on 21 Jan. and that on 5 Apr. he was due $250 which he did not draw for until 17 May. Requests that JM examine the account and honor the bill. “My Accounts arise from expences incurred for unfortunate American Seamen many of whom would perish was I to withold the assistance afforded them. Was the Business of a private nature I could not preserve more economy.” Protests that his instructions were “to aid and assist American Seamen whose Situation requ[i]red it,” which he has done. Wishes to know “If the Executive Government … deem my Services here of no avail.” If so, wishes to resign. “Independent of the Accounts transmitted I have a demand for the last quarter which terminated Yesterday.”
 

   
   RC (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). 3 pp.; docketed by Wagner as received 2 Aug. with the notation: “His protested bill.”



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:277, 480–81, 607.



   
   A full transcription of this document has been added to the digital edition.

